Bridge, J.
(dissenting) — Whether an arbitration clause is applicable in a particular case depends first on whether the claim is governed by the contract containing the arbitration clause. On its face, the collective bargaining agreement (CBA) between the Mount Adams Education Association (MAEA) and the Mount Adams School District (District) does not apply to a noncertificated teacher without a valid contract. When Cook failed to present a valid full-time teacher’s certificate on the first day of the 2000-01 contract year, as required by RCW 28A.405.210, his contract with the District became void by operation of law. As a non-certificated teacher without a valid contract, Cook could not enjoy the benefit of the CBA, including its arbitration clause, for the purposes of this claim. Because I believe the majority overlooks this threshold analysis, I respectfully dissent.
The duty to arbitrate is created entirely by contract; parties cannot be required to submit to arbitration to which they have not agreed. AT&T Techs., Inc. v. Communications Workers of Am., 475 U.S. 643, 648, 106 S. Ct. 1415, 89 L. Ed. 2d 648 (1986). The court’s duty is to determine “ ‘whether *728the parties have agreed to arbitrate a particular dispute.’ ” Peninsula Sch. Dist. No. 401 v. Pub. Sch. Employees, 130 Wn.2d 401, 413, 924 P.2d 13 (1996) (quoting Council of County & City Employees v. Spokane County, 32 Wn. App. 422, 424-25, 647 P.2d 1058, review denied, 98 Wn.2d 1002 (1982)). I agree with the majority that there is a strong presumption in favor of arbitrability and “ ‘[a]n order to arbitrate should not be denied unless it may be said with positive assurance the arbitration clause is not susceptible of an interpretation that covers the asserted dispute.’ ” Id. at 413-14; majority at 723. If the CBA applied to Cook’s claim, its arbitration clause would likely govern.
Yet, the existence of an arbitration clause in the CBA, even an expansive one, does not excuse the court from answering the threshold question of whether the CBA is applicable to Cook’s claim in the first place. While the court may not decide the merits of the controversy, we can and must determine whether, on its face, Cook’s claim is governed by the contract containing the arbitration clause. Peninsula Sch. Dist., 130 Wn.2d at 413. The majority mistakenly asserts that nothing more is needed to establish the arbitrability of Cook’s grievance than Cook’s membership in the MAE A. Majority at 725. However, this conclusion directly contradicts the plain terms of the CBA.3
For Cook’s claim or grievance to be covered by the CBA he must be an “employee.” Clerk’s Papers (CP) at 59; majority at 720. An employee is defined in the CBA as “a member of the bargaining unit.” CP at 23. Article I, section 3A of the agreement defines the bargaining unit as “[t]he regular full-time and regular part-time certificated personnel who hold valid contracts with the District.” Id. Therefore, to determine whether Cook may enjoy the benefits of the CBA’s arbitration clause, the court must first determine if Cook was a certificated teacher with a valid individual *729contract with the school district. Otherwise, by its express terms the CBA does not apply to his claim.
Cook’s individual contract with the District for the 2000-01 school year was signed on May 15, 2000, shortly before Cook’s teacher’s certificate expired in June 2000. CP at 147, 194. The contract states:
THIS CONTRACT DOES NOT BECOME EFFECTIVE UNTIL SAID EMPLOYEE REGISTERS WITH THE DISTRICT SUPERINTENDENT’S OFFICE (1) A VALID TEACHING CERTIFICATE, ....
Id. at 147. This language seems to indicate that submission of a teacher’s certificate, valid for the 2000-01 contract year, is a condition precedent to the effectiveness of the 2000-01 teacher contract. See Walter Implement, Inc. v. Focht, 107 Wn.2d 553, 556-57, 730 P.2d 1340 (1987) (“A condition precedent is an event occurring subsequent to the making of a valid contract which must exist or occur before there is a right to immediate performance.”); see also John D. Calamari & Joseph M. Perillo, The Law of Contracts § 11.5, at 398 (4th ed. 1998) (defining condition precedent as “an act or event, other than the lapse of time, which must exist or occur before a duty to perform a promise arises.”). Even so, the majority states that Cook’s soon-to-expire teacher’s certificate satisfied this condition on the day he signed his contract. Majority at 721. However, the teacher’s certificate that expired in June 2000 was irrelevant to Cook’s ability to teach during the 2000-01 contract year. See Johnson v. Cent. Valley Sch. Dist. No. 356, 97 Wn.2d 419, 430-32, 645 P.2d 1088 (1982); see also Kimball v. Sch. Dist. No. 122, 23 Wash. 520, 528, 63 P. 213 (1900) (recognizing that the relevant teacher’s certificate is the one that covers the school year contracted for). Therefore, Cook appears to have failed to satisfy the condition precedent necessary to make his individual contract effective.
Even if the majority correctly concluded either that Cook’s individual contract did not contain a condition precedent or that the condition was satisfied, the contract *730became void by operation of law when he was unable to present a valid full-time teacher’s certificate on the first day of his 2000-01 contract year. In Washington, the hiring of certificated employees is governed by statute. See RCW 28A.405.210; see also RCW 28A.410.025. In considering questions of arbitrability, the court may consider applicable statutory requirements. See Peninsula Sch. Dist., 130 Wn.2d at 405, 413 (addressing whether a collective bargaining agreement complied with statutes before determining arbi-trability).
Under Washington statutes, failure to possess a valid teacher’s certificate renders an individual’s employment contract with a school district void. RCW 28A.405.210 provides:
No teacher ... shall be employed ... unless he or she is the holder of an effective[4] teacher’s certificate or other certificate required by law or the state board of education for the position for which the employee is employed.
(Emphasis added.) The statute further indicates that employee contracts must be “in conformity with the laws of this state” and “[a]ny contract signed in violation of this provision shall be void.” Id. Accordingly, I would hold that RCW 28A.405.210 renders a teacher’s contract void where the teacher fails to present a valid teacher’s certificate on the day he or she must report for duty for that contract year. See Johnson, 97 Wn.2d at 433 (“[A] school district has no authority to hire a person for a certificated position unless that person holds the required certificate.”); see also Kester v. Sch. Dist. No. 34, 48 Wash. 486, 488, 93 P. 907 (1908) (valid certificate was a condition precedent for employment); Kimball, 23 Wash. at 527 (a temporary teacher’s certificate did not satisfy the licensing requirement for the full term of the contract).
*731On August 23, 2000, the first day of his contract year with the District, Cook did not have a valid teacher’s certificate5 for the position of full-time teacher, the position for which he was hired. CP at 194. At that point, the District could not legally employ his services,6 and Cook’s contract became invalid by operation of law. See RCW 28A.405.210. Since Cook did not have a valid contract with the District or valid certification, he was not covered by the CBA between the MAEA and the District. By the CBA’s own terms, Cook was not eligible to enjoy the benefits of the CBA, including its arbitration clause. Cook therefore fails the threshold test, namely whether the CBA’s arbitration clause is applicable to his case.
The majority concedes that Cook may not have been a member of the bargaining unit, but defers to the arbitrator to make that determination. Majority at 726. I agree that the arbitrator has the authority to interpret the CBA. However, it is for the court to determine whether Washington’s certification statutes invalidated Cook’s individual employment contract, rendering the CBA facially inapplicable to Cook’s claim. See Peninsula Sch. Dist., 130 Wn.2d at 413-14.
Although this result seems regrettable since Cook presented a valid temporary certificate on August 29, 2000, the relevant statutes are clear. When Cook failed to satisfy the statutory certification requirements on August 23, 2000, the District could not legally employ Cook under the existing contract. CP at 194; RCW 28A.405.210. At most, the District could have rehired Cook under a new contract after he presented a valid certificate.7
*732In sum, because Cook was not certificated and did not have a valid contract with the District, the CBA does not apply to his claim. I would affirm the Court of Appeals and uphold the injunction prohibiting Cook, the MAEA, and the Washington Education Association from commencing or continuing arbitration. Although the majority does not reach the questions, I would also affirm the remaining Court of Appeals conclusions that neither substantial compliance nor equitable estoppel defeated the statutory certification requirement.
Madsen and Fairhuest, JJ., concur with Bridge, J.

 Even though the CBA explicitly calls for an arbitrator to resolve the issues of substantive and procedural arbitrability, majority at 725 n.2, Cook does not enjoy the benefit of this provision if the CBA does not apply to his claim in the first place.


 RCW 28A.410.025 clarifies:
No person shall be accounted as a qualified teacher within the meaning of the school law who is not the holder of a valid teacher’s certificate or permit issued by lawful authority of this state.


 Cook did have a valid substitute teacher’s certificate. However, it was not valid for the position for which he was employed as required by RCW 28A.405.210.


 Article II, section 3C of the CBA likewise prohibits the District from assigning classroom work to noncertificated personnel. CP at 31.


 In 2001, the legislature amended the statutes to allow a holder of a lapsed certificate to work on a conditional basis. Laws op 2001, ch. 263, § 1; RCW 28A.410.010. The 2001 amendment was not in effect at the time that the District declared Cook’s individual contract to be invalid. CP at 194. Moreover, the statute refers only to the reemployment of teachers with lapsed certificates. Because *732Cook’s employment had not lapsed, this reemployment provision presumably would not assist his claim.